Citation Nr: 0312655	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  

3.  Basic eligibility for dependents' educational assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's daughter


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1942 to September 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for the cause of the veteran's death.  In 
October 1999, the RO denied both the appellant's entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1318 and basic eligibility for dependents' 
educational assistance under the provisions of 38 U.S.C.A. 
Chapter 35.  In January 2001, the appellant was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  In May 2001, the Board remanded the appellant's 
appeal to the RO for additional action.  

In October 2002, the Board determined that additional 
development of the record was needed.  The appellant has been 
represented throughout this appeal by the American Legion.  


REMAND

In October 2002, the Board determined that additional 
development of the record 


was needed.  In February 2003, additional private clinical 
documentation was incorporated into the record.  The 
appellant has not waived RO consideration of the additional 
evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, this case 
is REMANDED for the following action: 

The RO should readjudicate the 
appellant's claims of entitlement to both 
service connection for the cause of the 
veteran's death and dependency and 
indemnity compensation under the 
provisions of 38 U.S.C.A. § 1318 (West 
2002) and basic eligibility for 
dependents' educational assistance under 
the provisions of 38 U.S.C.A. Chapter 35.  
If any of the benefits sought on appeal 
remains denied, the appellant should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The appellant and her 
representative should be given the 
opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See  M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




